Title: To Thomas Jefferson from Albert Gallatin, 3 November 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        3 Nov 1808
                     
                  
                  President’s message
                  
                     
                        
                           
                              
                     First paragraph.
                           
                           As the message will have a much more rapid & extensive circulation than the accompanying documents, it seems desirable that the proposition made to the Belligerent powers, particularly to Great Britain, should be more explicitly stated. “Our disposition to exercise the authority in such manner as would withdraw the very pretexts on which their aggressions were founded”—“as the measure had been assumed by each merely as a retaliation for a pretended acquiescence in the aggressions of the other”—“the very pretext for obstructing which (the commerce of the U.S.) no longer existed”—From these sentences alone in the message, it would be impossible to infer that the fair proposition to the Belligerent had actually been made. I am aware that a difficulty arises in making a brief & clear statement, from the modified manner in which the overture was made to France, which will be best explained by the documents. Yet, so far as practicable, it is of real importance that the message itself should at once & in an explicit manner apprize our citizens & the people of England of the candid, impartial & clear proposition which was made. How such modification should be introduced cannot be suggested without recurrence to the instructions given to our ministers by the Secretary of State.
                        
                        
                           
                           Would it be improper, in order to repel some late false assertions, to state the precise time & vessel by which the instructions were sent? adding that when that vessel left Europe “no charge had yet taken place &c,” the definitive answer to our proposition which is every day expected not having at that time been yet given. This would modify the disagreeable intelligence that no change had yet taken place, & without raising improper expectations, state the real fact, & therefore that a possibility still existed of a change.
                        
                        
                           
                           The arrival of the Hope was not known when this page was written. Still I wish the President to read it.
                        
                        
                           First & second Paragraphs
                           }
                           
                               The conduct of the belligerent affords certainly the most just grounds of complaint. Yet those two paragraphs strike me as being to much in a tone of complaint & despondency. If the President should, on reading them over, think the observation correct, it will be easy to make a few verbal alterations. But there are two additions at the end of the first & second paragraphs which would produce the effect I wish, & be in other respects useful.
                        
                        
                           
                           
                               1. When speaking of the advantages resulting from the embargo, to add, the opportunity thereby given of demonstrating to foreign nations the fairness of our conduct of placing our cause on insufragable grounds of justice, and of thereby uniting the whole of our nation who must now be convinced of the necesity of the efforts of the executive & of the persevering injustice of the belligerents.
                        
                        
                           
                           2. In speaking of the painful alternatives out of which Congress must choose, to add the confidence of the Executive that the crisis, be it what it may, will be met with fortitude &a.
                        
                        
                           
                              Third paragraph
                           
                           I think this much too long, considering the degree of importance now attached to it by the nation. I would omit the opinion that the seamen will be restored.
                        
                        
                           
                              Seventh paragraph
                           
                           I would omit the sentence “as the additional expense to affect this would be very considerable, it will rest with Congress to decide on its being undertaken.” For the fact is sufficiently evident without stating it; and under existing circumstances the sentence might be misrepresented as intended to prevent the adoption of the measure.
                        
                        
                           
                              Tenth paragraph
                           
                           
                               The conclusion of this paragraph announces I fear more than has been performed. I would omit from “and force has imposed—to the end of the paragraph
                        
                        
                           
                              Eleventh paragraph
                           
                           
                               This paragraph appears to me the most objectionable in the message. From the manner in which it is expressed it might be inferred, as the President’s opinion, that a positive benefit is derived from the introduction of manufactures caused by the annihilation of commerce. I think the opinion, if it did exist, incorrect: but, be that as it may, its avowal, (for it will be construed as an avowal) will produce a pernicious effect & furnish a powerful weapon to the disaffected in the sea-ports & in all the eastern States. All that seems important to be communicated, and it is only in relation to the British Govt. & nation that it is important, is that the situation in which we have been forced has compelled us to apply a portion of our industry & capital to manufactures, & that those establishments will be permanent for the reasons mentioned. But I would omit every thing which looks like a contract between commerce & manufactures, & exultation at the result. This result should, it seems to me, be given as consolation & not as matter of congratulation in the abstract. Nor have we any data which would justify the supposition that the mass of our future wants will be supplied from among ourselves. The expressions which appear to me most objectionable are—“the nation at large will derive sensible advantage from the conversion &a
                        
                        
                           
                           
                               “the extent is far beyond expectation” and “the mass of our future wants &a
                        
                        
                           
                           
                               “& the produce of the Agriculturalist &c. to the end of the sentence. particularly the contrast with the necessity heretofore incurred “to traverse the ocean exposed to its dangers & to repine” which is little less than a denunciation of commerce.
                        
                        
                           
                              Twelfth paragraph
                           
                           
                               The balance in the Treasury on 30th Septr. was about 13,800,000 dollars. But this great accumulation is due principally to our having redeemed but very little debt during the year; the great bulk of reimbursement falling for this calendar year on 31st Decer. next, when we will have to pay near six millions, chiefly principal of the eight per cent stock. Those six millions must therefore be considered as a deduction from the balance in the treasury: and as this is the last time that the President will address Congress on that Subject, I would propose to include in the redemption of debt what will be paid on 31 Decer. next, (stating it as such) presenting thereby in a single view the total amount of debt extinguished during the eight years of the President’s administration. For there will be no payments on that account between the 1st January & the 4th March next. I will be able Tuesday or Wednesday next to prepare a financial paragraph to that effect & to fill the blanks in round numbers. The President may then either substitute it, or fill the blanks of the present one.
                        
                        
                           
                           
                               But it follows that we cannot draw from this apparent accumulations the inferences next following in the message. The words “if we are to have war” do also state the case in words which have been avoided in other parts of the message: nor do they state all the contingencies under which the application of all our funds will be obvious. For in case of the embargo being continued, we will have still less revenue & will therefore still more want the money in hand then in case of war. I would therefore submit the propriety of substituting, to that part of the message, in substance what follows—“The probable accumulation of the surpluses of revenue Whenever the freedom & safety of our commerce shall be restored beyond what can be applied to the payment of the public debt, merits the consideration of Congress. Shall it lie unproductive? Shall the revenue be reduced? or shall it not &c.”
                        
                        
                           
                           
                               I would omit the words “and at hazard in the public vaults”
                        
                        
                           
                           
                               When the subject of improvements was recommended two years ago by the President, I prevailed on him to omit the idea of an apportionment amongst the several States. For the same reason I wish extremely that the words “securing to each of them the employment of their proportionate share within their respective states.” It may ultimately be necessary to insert such provision in the amendment in order to ensure its success; but it is very desirable that it should be adopted without such restriction. A just apportionment will naturally result from the conflicting interests on the floor of Congress. But the strict rule in a constitutional provision would be very embarrassing & sometimes defeat the most important objects, because it often happens that an improvement is as useful or more useful to an adjacent State than to that through which it passes. Thus the Chesapeak & Delaware canal is almost altogether in the State of Delaware & does not touch Pennsylvania to which it is more useful than to any other State. According to the rule, its expense should be considered as the apportionment of Delaware; and Pennsylvania would receive her whole apportionment for other works, as if that was not done principally on her account. Indeed as Delaware is not 1/100th part of the Union, if the part of the canal which passes through that State costs 600,000 dollars, it never could be done unless sixty millions of dollars were expended in the whole. I am clearly of opinion that without an amendment to the constitution, nothing efficient can be done; but in order to ensure the execution of the great national communications, the application should if possible be left by the amendment to Congress unrestrained by special rules.
                        
                     
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                      There are I think two omissions in the Message.
                  1st. In the case of war or continued embargo, the revenue will be evidently insufficient to meet the expenses—
                  2. Although former recommendations have not been successful, I would again call the attention of Congress to improvements in the militia, that defence which events have now so clearly demonstrated to be the only one on which nations can rely with safety.
                  
                  
                     [on verso in Gallatin’s hand:]
                     Notes
                     on the President’s message
                  
               